IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20130
                         Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

AUBREY LEON BAILEY,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-00-CR-556-ALL
                      --------------------
                        October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aubrey Leon Bailey appeals from his conviction of one count

of being a felon in possession of a firearm.      He argues that the

factual basis tendered was insufficient to support his conviction

on the federal firearms charge because the interstate commerce

nexus required by 18 U.S.C. § 922(g)(1) was not established.

“This court has repeatedly emphasized that the constitutionality

of § 922(g)(1) is not open to question.”       United States v. De

Leon, 170 F.3d 494, 499 (5th Cir. 1999), cert. denied, 528 U.S.

863 (1999).    The judgment of the district court is AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.